Name: Commission Delegated Regulation (EU) 2017/2167 of 5 July 2017 amending Delegated Regulation (EU) 2016/2374 establishing a discard plan for certain demersal fisheries in South-Western waters
 Type: Delegated Regulation
 Subject Matter: natural environment;  international law;  fisheries
 Date Published: nan

 22.11.2017 EN Official Journal of the European Union L 306/2 COMMISSION DELEGATED REGULATION (EU) 2017/2167 of 5 July 2017 amending Delegated Regulation (EU) 2016/2374 establishing a discard plan for certain demersal fisheries in South-Western waters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Articles 15(6) and 18(1) and (3) thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. (2) According to Article 15(1)(d) of Regulation (EU) No 1380/2013, the landing obligation applies in South-Western waters at the latest from 1 January 2017 to species that define the fisheries. (3) In order to implement the landing obligation, Commission Delegated Regulation (EU) 2016/2374 (2) has established a discard plan for certain demersal fisheries in South-Western waters for the period 2016-2018, following a joint recommendation submitted by Belgium, Spain, France, the Netherlands and Portugal in 2016. (4) Belgium, Spain, France, the Netherlands and Portugal have a direct fisheries management interest in South-Western waters. On 2 January 2017, those Member States submitted a new joint recommendation to the Commission after consultation of the South-Western Waters Advisory Council. (5) The new joint recommendation supplements the discard plan established by Delegated Regulation (EU) 2016/2374 and covers the fisheries of black scabbardfish in ICES (International Council for the Exploration of the Seas) divisions VIIIa, IX and X and CECAF (Fishery Committee for the Eastern Central Atlantic) area 34.1.2, and the fisheries of red seabream in ICES division IX. (6) That measure suggested by the new joint recommendation is in line with Article 18(3) of Regulation (EU) No 1380/2013 and may thus be included in Delegated Regulation (EU) 2016/2374. (7) The new joint recommendation suggested that an exemption from the landing obligation be applied to black scabbardfish caught by deepwater set-longlines in ICES divisions VIIIa, IX and X and CECAF area 34.1.2, as existing scientific advice indicates the low frequency of occurrence (and number of specimens) registered, taking into account the characteristics of the gears targeting this species, the fishing practices and the ecosystem. ICES inits evaluation concluded that the discards can be assumed null or negligible for most assessment purposes as the black scabbardfish discard mortality is mainly caused by shark and cetacean predation on hooked black scabbardfish and is relatively low when compared to landings. In the light of the above the Commission therefore accepts the proposed exemption. (8) The new joint recommendation also suggests that an exemption from the landing obligation be applied to red seabream in ICES subarea IX, as Member States consider that scientific evidence indicates possible high survival rates. However, new studies need to be carried out to prove it and the exemption may be considered in the future when Member States concerned will submit data from ongoing trials to the Commission. (9) The Annex to Delegated Regulation (EU) 2016/2374 should be restructured for reasons of clarity. (10) Delegated Regulation (EU) 2016/2374 should be amended accordingly. (11) Since the measures provided for in this Regulation impact directly on the economic activities linked to and the planning of the fishing season of Union vessels, this Regulation should enter into force immediately after its publication. It should apply from 1 January 2017, as an exception to a general principle, due to the late submission of the joint recommendation, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Delegated Regulation (EU) 2016/2374 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Commission Delegated Regulation (EU) 2016/2374 of 12 October 2016 establishing a discard plan for certain demersal fisheries in South-Western waters (OJ L 352, 23.12.2016, p. 33). ANNEX ANNEX Fisheries subject to the landing obligation 1. Common sole (Solea solea) fisheries Fishing zones Gear Code Fishing gear description Mesh Size Species to be landed ICES divisions VIIIa, b, d and e OTB, OTT, PTB, TBN, TBS, TB, OT, PT, TX All Bottom Trawls Mesh size between 70 mm and100 mm wide All catches of common sole TBB All Beam trawls Mesh size between 70 mm and 100 mm wide GNS, GN, GND, GNC, GTN, GTR, GEN All Trammel nets & Gill nets Mesh size larger or equal to 100 mm wide 2. Common sole (Solea solea) and plaice (Pleuronectes platessa) fisheries Fishing zones Gear Code Fishing gear description Mesh Size Species to be landed ICES division IXa GNS, GN, GND, GNC, GTN, GTR, GEN All Trammel nets & Gill nets Mesh size larger or equal to 100 mm All catches of common sole and plaice 3. Hake (Merluccius merluccius) fisheries Fishing zones Gear Code Fishing gear description Mesh Size Species to be landed ICES divisions VIIIa, b, d and e OTT, OTB, PTB, SDN, OT, PT, TBN, TBS, TX, SSC, SPR, TB, SX, SV All Bottom Trawls & Seines Mesh size larger or equal to 100 mm wide All catches of hake LL, LLS All Long lines All GNS, GN, GND, GNC, GTN, GEN All Gill Nets Mesh size larger or equal to 100 mm wide ICES divisions VIIIc and IXa OTT, OTB, PTB, OT, PT, TBN, TBS, TX, SSC, SPR, TB, SDN, SX, SV All Bottom Trawls and Seines Vessels which fulfil the following cumulative criteria: 1. Use mesh size larger or equal to 70 mm 2. Total hake landings in the period 2014/2015 (1) consist of: more than 5 % of all landed species and more than 5 metric tons. All catches of hake GNS, GN, GND, GNC, GTN, GEN All Gill Nets Mesh size between 80 and 99 mm wide LL, LLS All Long lines Hook size bigger than 3,85 cm +/  1,15 cm length and 1,6 cm +/  0,4 cm width 4. Anglerfish (Lophiidae) fisheries Fishing zones Gear Code Fishing gear description Mesh Size Species to be landed ICES divisions VIIIa, b, d and e GNS, GN, GND, GNC, GTN, GEN All Gill Nets Mesh size larger of equal to 200 mm wide All catches of anglerfish ICES divisions VIIIc and IXa GNS, GN, GND, GNC, GTN, GEN All Gill Nets Mesh size larger of equal to 200 mm wide All catches of anglerfish 5. Norway lobster (Nephrops norvegicus) fisheries Fishing zones Gear Code Fishing gear description Mesh Size Species to be landed ICES divisions VIIIa, b, d and e (only inside functional units) OTB, OTT, PTB, TBN, TBS, TB, OT, PT, TX All Bottom Trawls Mesh size larger or equal to 70 mm All catches of Norway lobster ICES divisions VIIIc and IXa (only inside functional units) OTB, PTB, OTT, TBN, TBS, OT, PT, TX TB All Bottom Trawls Mesh size larger or equal to 70 mm All catches of Norway lobster 6. Black scabbardfish (Aphanopus carbo) fisheries Fishing zones Gear Code Fishing gear description Mesh Size Species to be landed ICES divisions VIIIc, IX, X and CECAF zone 34.1.2 LLS, DWS Deepwater set-longlines  All catches of black scabbardfish 7. Red seabream (Pagellus bogaraveo) fisheries Fishing zones Gear Code Fishing gear description Mesh Size Species to be landed ICES division IX LLS, DWS Deepwater set-longlines Hook size bigger than 3,95 cm length and 1,65 cm width All catches of red seabream (1) Reference period will be updated accordingly for subsequent years. For 2018 the reference period will be 2015 and 2016 and for 2019 the reference period will be 2016 and 2017.